[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEAL

                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                             FILED
                                 No. 10-12499       U.S. COURT OF APPEALS
                             Non-Argument Calendar    ELEVENTH CIRCUIT
                                                       DECEMBER 2, 2011
                           ________________________
                                                           JOHN LEY
                                                             CLERK
                       D.C. Docket No. 9:06-cr-80183-DMM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

SUPREME SCOTT,
a.k.a. Walter Scott,

                                                             Defendant-Appellant.

                          __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                               (December 2, 2011)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges

PER CURIAM:

      Steven Kassner, counsel for Supreme Scott in this direct criminal appeal, has

moved to withdraw from further representation of the appellant, because, in his
opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because review of

the issues raised by Scott and counsel, as well as an independent review of the record

as a whole, reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Scott’s convictions and sentences are

      AFFIRMED.




                                          2